      Case 1:19-cv-01671-DLC Document 53 Filed 04/01/21 Page 1 of 17




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------  X
                                       :
KENYA PINKSTON-SHAY,                   :
                                       :
                         Plaintiff,    :         19cv1671 (DLC)
                                       :
               -v-                     :           OPINION AND
                                       :              ORDER
METROPOLITAN TRANSPORTATION            :
AUTHORITY,                             :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X

APPEARANCES

For plaintiff Kenya Pinkston-Shay:

Alan Edward Wolin
Wolin & Wolin
420 Jericho Turnpike, Suite 215
Jericho, NY 11753

For defendant Metropolitan Transportation Authority:

Alison Leigh MacGregor
Brian Isaac Confino
Metropolitan Transportation Authority
2 Broadway New York, NY 10004

DENISE COTE, District Judge:

     Kenya Pinkston-Shay, a police officer with the Metropolitan

Transportation Authority (“MTA”), contends that the MTA engaged

in race and gender discrimination when it failed to promote her

to sergeant in 2018, based on her results in a 2014 examination.

Instead, the MTA made promotions in 2018 from its 2018

sergeant’s examination, which Pinkston-Shay did not take.              The
     Case 1:19-cv-01671-DLC Document 53 Filed 04/01/21 Page 2 of 17




MTA has moved for summary judgment.      For the reasons stated

below, the defendant’s motion for summary judgment is granted.

                              Background

     The MTA maintains its own police department, the

Metropolitan Transportation Authority Police Department

(“MTAPD”).   In October 2003, the MTAPD hired Pinkston-Shay, an

African-American woman, as a police officer.

     The MTAPD provides a written multiple-choice examination

(“Exam”) for MTAPD officers who wish to be promoted to the rank

of sergeant.   Police officers who have been employed with the

MTAPD for three years or more are eligible to sit for the Exam.

The Exam is prepared and scored by a third-party vendor.         The

results are used to generate a list of candidates, ranked in

order of their test scores, who are eligible to be promoted to

the rank of sergeant (the “List”).      An Exam is generally given

every three to four years.    The most recent Exams were given in

2000, 2003, 2007, 2014, and 2018.      The process that results in

the creation of a new List can take up to two years.

     In promoting officers to sergeant, the MTAPD strictly

follows the List; all promotions to sergeant are made in order

of the rankings on the List.     Because it is more efficient to

train and hold promotion ceremonies for multiple sergeants at

one time, several officers are usually promoted at a time.


                                   2
     Case 1:19-cv-01671-DLC Document 53 Filed 04/01/21 Page 3 of 17




Promotions are generally made once or twice a year and are

published to the entire MTAPD through Personnel Orders.

     The issuance of a List extinguishes the previous List; all

promotions are made from the newest List.       In the past twenty

years, the MTAPD has never exhausted a List.       In other words, it

has never hired every candidate on a List.

     On March 28, 2014, the MTAPD announced that the 2014 Exam

would take place on June 29, 2014.      Pinkston-Shay took the Exam.

On October 17, 2014, the MTAPD issued the 2014 List.         Pinkston-

Shay ranked 64th out of 105 on the List.       Of the 105, 14 were

African-American (13.3%) and 12 were female (11.4%).

     Between October 2014 and December 2017, the MTAPD issued

seven different Personnel Orders, promoting in order the

candidates ranked 1st through 62nd on the 2014 List.         In total,

7 of the 14 African-Americans (50.0%) and 4 of the 12 women

(33.3%) on the 2014 List were promoted to the rank of sergeant.

     The final group of candidates to be promoted off the 2014

List were promoted in a Personnel Order dated December 22, 2017.

This group consisted of 11 candidates, 2 of whom were African-

American and 2 of whom were female.      A third African-American

candidate would have been included in that group, but he had

left the MTAPD by the time that Personnel Order was issued.




                                   3
      Case 1:19-cv-01671-DLC Document 53 Filed 04/01/21 Page 4 of 17




     In May 2016, the MTAPD began the process for creating a new

Exam and List.   On November 6, 2017, the MTAPD announced that an

Exam would be held on February 4, 2018.        The third-party vendor

provided the MTAPD with the 2018 List on May 23, and the MTAPD

published that List on June 4.1

     The first promotions off of the 2018 List were made on

September 24, 2018.    In a single Personnel Order, the MTA

promoted the top 8 candidates on the 2018 List to sergeant.            Of

these 8 candidates, 1 was African-American and none were women.

     Pinkston-Shay did not sit for the 2018 Exam.         As a result,

she was not on the 2018 List.      Pinkston-Shay was not promoted to

sergeant.   She has since left the MTA.

     Pinkston-Shay filed a claim with the federal Equal

Employment Opportunity Commission alleging that the defendant

discriminated against her on account of her race and gender.            On

November 27, 2018, the EEOC issued Pinkston-Shay a Notice of

Right to Sue.

     On February 22, 2019, Pinkston-Shay filed this action,

complaining that the MTA discriminated against her when it

failed to promote her in 2018 to the rank of sergeant.          She

brings federal claims pursuant to Title VII and state law


1 The vendor estimated on July 18, 2017 that the List would be
ready in February or March 2018.


                                    4
     Case 1:19-cv-01671-DLC Document 53 Filed 04/01/21 Page 5 of 17




claims.   On September 25, 2020, following the completion of

discovery, the defendant moved for summary judgment.         That

motion became fully submitted on December 11.        The federal

claims are addressed below; the Court declines to exercise

supplemental jurisdiction over the state law claims.

                              Discussion

     Summary judgment may not be granted unless all of the

submissions taken together “show[] that there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.”     Fed. R. Civ. P. 56(a).      “Summary

judgment is appropriate when the record taken as a whole could

not lead a rational trier of fact to find for the non-moving

party.”   Smith v. Cty. of Suffolk, 776 F.3d 114, 121 (2d Cir.

2015) (citation omitted).     “Where, as here, the party opposing

summary judgment bears the burden of proof at trial, summary

judgment should be granted if the moving party can point to an

absence of evidence to support an essential element of the

nonmoving party’s claim.”     Gemmink v. Jay Peak Inc., 807 F.3d

46, 48 (2d Cir. 2015) (citation omitted).       In making this

determination, a court must “draw[] all inferences in favor of

the nonmoving party.”   Id.

     Once the moving party has asserted facts demonstrating that

the non-movant’s claims cannot be sustained, the opposing party


                                   5
     Case 1:19-cv-01671-DLC Document 53 Filed 04/01/21 Page 6 of 17




“must come forward with specific evidence demonstrating the

existence of a genuine dispute of material fact.”        Id.   “[T]he

party opposing summary judgment may not merely rest on the

allegations or denials of [her] pleading; rather [her] response,

by affidavits or otherwise as provided in the Rule, must set

forth specific facts demonstrating that there is a genuine issue

for trial.”   Wright v. Goord, 554 F.3d 255, 266 (2d Cir. 2009)

(citation omitted).    “[C]onclusory statements, conjecture, and

inadmissible evidence are insufficient to defeat summary

judgment.”    Ridinger v. Dow Jones & Co. Inc., 651 F.3d 309, 317

(2d Cir. 2011) (citation omitted).      Only disputes over material

facts preclude the entry of summary judgment.        Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986).        “An issue of

fact is genuine and material if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.”

Cross Commerce Media, Inc. v. Collective, Inc., 841 F.3d 155,

162 (2d Cir. 2016).

     The plaintiff’s federal claims, brought pursuant to Title

VII of the Civil Rights Act of 1964, are for intentional and

disparate impact race and gender discrimination.        Title VII

makes it unlawful for an employer to “discriminate against any

individual with respect to [her] compensation, terms,

conditions, or privileges of employment, because of such


                                   6
     Case 1:19-cv-01671-DLC Document 53 Filed 04/01/21 Page 7 of 17




individual’s race, color, religion, sex, or national origin.”

42 U.S.C. § 2000e-2(a)(1).    Title VII discrimination claims “may

be proven under a disparate treatment or disparate impact theory

of liability.”    Legg v. Ulster Cty., 820 F.3d 67, 72 (2d Cir.

2016).

I.   Disparate Treatment

     Under Title VII, intentional discrimination is known as

“disparate treatment” discrimination.      Mandala v. NTT Data,

Inc., 975 F.3d 202, 207 (2d Cir. 2020).       “Because it is often

difficult to obtain direct evidence of discriminatory intent,”

Title VII disparate treatment claims are evaluated under the

burden-shifting framework of McDonnell Douglas Corp. v. Green,

411 U.S. 792 (1973).   Menaker v. Hofstra Univ., 935 F.3d 20, 30

(2d Cir. 2019).   The McDonnell-Douglas standard applies to both

race and sex discrimination actions brought under Title VII.

See Walsh v. New York City Hous. Auth., 828 F.3d 70, 75 (2d Cir.

2016) (sex discrimination); Kirkland v. Cablevision Sys., 760

F.3d 223, 225 (2d Cir. 2014) (race discrimination).

     To prove a prima facie case of disparate treatment

discrimination under the McDonnell-Douglas standard, a plaintiff

“must adduce sufficient evidence to permit a reasonable jury to

find that (1) she is a member of a protected class, (2) she was

qualified for the job at issue, (3) she was subjected to an



                                   7
        Case 1:19-cv-01671-DLC Document 53 Filed 04/01/21 Page 8 of 17




adverse employment action, and (4) the circumstances of that

adverse action give rise to an inference of discrimination based

on her class membership.”       Bentley v. AutoZoners, LLC, 935 F.3d

76, 88 (2d Cir. 2019).       If a prima facie showing is made, “the

burden shifts to the defendant to articulate some legitimate,

nondiscriminatory reason for its action.”          Id. (citation

omitted).    Finally, “if the employer carries that burden, a

plaintiff must submit admissible evidence from which a finder of

fact could infer that the defendant’s employment decision was

more likely than not based in whole or in part on

discrimination.”      Menaker v. Hofstra Univ., 935 F.3d 20, 30 (2d

Cir. 2019).

     Pinkston-Shay has met her burden of showing three of the

four elements of a prima facie case of intentional

discrimination.     Her race and gender place her in a protected

class.    She suffered an adverse action when she was not promoted

to sergeant and she was qualified for that promotion to the

extent of having taken the Exam and being placed on the 2014

List.    Pinkston-Shay has not met her burden, however, of showing

that the failure to promote her in 2018 occurred under

circumstances giving rise to an inference of discrimination.

     The MTA has a long-established practice of promoting

officers to sergeant based on Exam results.          The promotions are


                                      8
     Case 1:19-cv-01671-DLC Document 53 Filed 04/01/21 Page 9 of 17




made from the most recent List and are made in order of Exam

results, as determined by a third-party vendor.        The process to

create the 2018 List began in May 2016, long before Pinkston-

Shay was in contention for a promotion.       On November 6, 2017,

the MTA announced that the 2018 Exam would be given.         On

December 22, 2017, the final round of promotions was made from

the 2014 List.   The 2018 Exam took place on February 4, 2018.

Pinkston-Shay, who had taken the 2014 Exam, did not take the

2018 Exam.   The 2018 List was issued on June 4, and all

promotions thereafter were made from the 2018 List.         Because

Pinkston-Shay was not on the 2018 List, the MTA did not consider

her for promotion after the 2018 List was published.

     This timeline and these well-established practices do not

give rise to an inference of discrimination.       Pinkston-Shay

alleges that the MTA “manipulate[ed] the promotional lists to

avoid having a fair share of African-American and female

officers become Sergeants,” but she has produced no evidence to

support that claim.   She has not for instance, produced evidence

that the MTA departed from its regular practices in order to

restrict African-American and female candidates from advancing

to the rank of sergeant.    Pinkston-Shay has not met her burden

to establish a prima facie case of race or sex discrimination

under the McDonnell-Douglas framework.


                                   9
        Case 1:19-cv-01671-DLC Document 53 Filed 04/01/21 Page 10 of 17




       Even if she had met that burden, the MTA has shown that it

had a legitimate, non-discriminatory reason for not promoting

the plaintiff to sergeant.        Although she was on the 2014 List,

her ranking on that List did not qualify her for the last round

of promotions made from that List.         She did not take the 2018

Exam and therefore was not on the 2018 List and eligible for

promotion when the MTA made its next round of promotions.             The

plaintiff has not offered any evidence to raise a question of

fact that the failure to promote her was due in whole or in part

to intentional discrimination against her based on her race or

sex.

       Pinkston-Shay principally makes two arguments in opposition

to the defendants’ motion for summary judgment.           She does not,

however, offer any evidence, either direct or circumstantial,

that anyone in the MTA acted with animus against her.

       First, Pinkston-Shay points to the composition of the 2014

List.    She contends that most African-American and female

candidates “were in the lower half” and that the MTA stopped

using the 2014 List just before several African-American and

female candidates would have been eligible for promotion.

Pinkston-Shay has denied, however, that she intends through this

lawsuit to attack either the fairness of the Exam or the ranking

of individuals based on their Exam results.           She has certainly


                                      10
      Case 1:19-cv-01671-DLC Document 53 Filed 04/01/21 Page 11 of 17




offered no evidence of any bias in either the creation of the

Exam or the scoring of the Exam results.        Moreover, she has

offered no evidence from which a jury could conclude that the

MTA should have broken with its well-established practice and

used the 2014 List for promotions after the 2018 Exam had been

given, much less that it acted with discriminatory intent in not

doing so.

      Next, Pinkston-Shay argues that African-Americans and

females are underrepresented in the ranks of MTA sergeants.

Even on the assumption that this is so, Pinkston-Shay has not

offered evidence that the failure to promote her was due to

intentional gender or race discrimination against her.           As

already noted, she does not challenge the fairness of the Exam

and has not shown that the practice of promoting from the most

recent List is discriminatory or intended to be discriminatory.

II.   Disparate Impact

      Pinkston-Shay also claims that the MTAPD should be held

liable for Title VII race and sex discrimination under a

disparate impact theory of liability.        The Supreme Court has

construed Title VII to prohibit “‘not only overt discrimination

but also practices that are fair in form, but discriminatory in

operation’ -- that is, practices that have a ‘disparate

impact.’”   Mandala v. NTT Data, Inc., 975 F.3d 202, 207 (2d Cir.


                                    11
     Case 1:19-cv-01671-DLC Document 53 Filed 04/01/21 Page 12 of 17




2020) (quoting Griggs v. Duke Power Co., 401 U.S. 424, 431

(1971)).

     Disparate impact claims “follow a three-part analysis

involving shifting evidentiary burdens.”       Id.   The plaintiff

“bears the initial burden of [making] a prima facie showing of

disparate impact.”     Id.   In order to make such a showing, the

plaintiff must “(1) identify a specific employment practice or

policy; (2) demonstrate that a disparity exists; and (3)

establish a causal relationship between the two.”         Id.

     Disparate impact claims differ from disparate treatment

claims in that they “do[] not require the plaintiff to show that

the defendant intended to discriminate against a particular

group.”    Id.   Rather, “a prima facie violation may be

established by statistical evidence showing that an employment

practice has the effect of denying members of a protected class

equal access to employment opportunities.”        M.O.C.H.A. Soc’y,

Inc. v. City of Buffalo, 689 F.3d 263, 273 (2d Cir. 2012).             “At

the prima facie stage, a plaintiff’s statistical analysis must

[demonstrate] that the disparity is substantial or significant,

and must be of a kind and degree sufficient to reveal a causal

relationship between the challenged practice and the disparity.”

Mandala, 975 F.3d at 209.      “[T]he statistical analysis must, at

the very least, focus on the disparity between appropriate


                                   12
     Case 1:19-cv-01671-DLC Document 53 Filed 04/01/21 Page 13 of 17




comparator groups.    In other words, the statistical analysis

must reveal disparities between populations that are relevant to

the claim the plaintiff seeks to prove.”       Id. at 210.

     If the plaintiff successfully makes out a prima facie

claim, “the defendant has two avenues of rebuttal.”         Id. at 208

(citation omitted).    If the defendant “undermine[s] the

plaintiff’s disparate impact or causal analysis,” then the

defendant prevails.    Id.   “Alternatively, the defendant can

concede that the identified policy has a disparate impact, but

nevertheless defend it as ‘job related for the position in

question and consistent with business necessity.’”         Id. (quoting

42 U.S.C. § 2000e–2(k)(1)(A)(i)).       If the defendant successfully

demonstrates the “business necessity of the challenged policy,”

“the burden then shifts back to the plaintiff, who has one last

chance to prove her case” by showing that “other methods exist

to further the defendant’s legitimate business interest without

a similarly undesirable . . . effect.”       Id. (citation omitted).

     In her complaint, Pinkston-Shay identified the challenged

practice as the “manipulat[ion]” of the promotional lists to

avoid having a fair share of African-American and female

officers become Sergeants.     At her deposition, she clarified

that the challenged practice was the MTA’s decision “to switch”

from the 2014 List to the 2018 List in making promotion


                                   13
     Case 1:19-cv-01671-DLC Document 53 Filed 04/01/21 Page 14 of 17




decisions in 2018.   Pinkston-Shay denied that her disparate

impact claim was addressed to either the creation or grading of

the Exams or the use of the Exams to make a List from which

promotions are made.     She testified:

     Question: Do you have any issues with any of the
     promotional exam results or the way it was scored?

     Answer: No.

     Question: Do you have any issue with any of the
     promotional lists?

     Answer: No.

     Question: Is it fair to say that your claim in this
     lawsuit is that the MTA’s decision to switch from the
     2014 promotional list to the 2018 promotional list was
     based on race and/or gender; is that fair to say?

     Answer: Yes, yes.

     Question: Do you have any other claims besides that
     one?

     Answer: No, not at all.

     Pinkston-Shay has not met her burden of establishing a

prima facie claim of disparate impact discrimination.         She has

not demonstrated that the MTA’s practice of using the most

current List for promotion had a disparate impact generally or

that it had one in 2018.    Nor has she offered evidence that the

practice of using the most current List for promotions has

caused any disparity.    To make such a showing she would have to




                                   14
     Case 1:19-cv-01671-DLC Document 53 Filed 04/01/21 Page 15 of 17




challenge either the Exam or the Lists as having a disparate

impact, and she has challenged neither.

     Even if Pinkston-Shay had established a prima facie case of

disparate impact, she has failed to respond to the MTA’s reasons

for using the most current List for promotions.        The MTA denies

that there is any disparate impact from its use of the most

current List for promotions.     Nonetheless, it has also explained

that its use of the most current List is rooted in fairness to

the entire candidate pool.     Since it takes a period of about two

years to produce a new List from an Exam, and since the Exams

are only given on average every three or four years, the MTA has

chosen to promote those from the most current List.         Pinkston-

Shay has not engaged with the merits of this race- and gender-

neutral business decision.

     Pinkston-Shay’s discussions of the ranking of African-

Americans and female candidates on the 2014 or 2018 Lists is

inapposite to the disparate impact claim she has formulated.

The rankings on the Lists might be relevant if she were

challenging the validity of the Exam or the process through

which the Exam results were graded, but she is not.         In

discussing the rankings, Pinkston-Shay is attempting to recast

her claim of disparate treatment as a disparate impact claim.




                                   15
     Case 1:19-cv-01671-DLC Document 53 Filed 04/01/21 Page 16 of 17




     Recognizing the difficulties she faces with her formulation

of a disparate impact claim, in her opposition brief Pinkston-

Shay recasts the claim as a challenge to the “practice of rank

ordering the promotion list based upon the scores on the written

exam only.”   Pinkston-Shay did not identify this as her claim at

any prior point in this litigation and cannot alter her claim to

this extent at this late stage of the litigation.         Discovery has

closed, and Pinkston-Shay denied at her deposition that she was

challenging the use of the Lists, generated from Exam results,

for promotion decisions.

III. Supplemental Jurisdiction

     Pinkston-Shay also brings a number of state law employment

discrimination claims.    A district court may decline to exercise

supplemental jurisdiction over a state law claim if the district

court “has dismissed all claims over which it has original

jurisdiction.”   28 U.S.C. § 1367(c)(3).      Once a court has

dismissed all federal claims, it must decide whether “the

traditional values of judicial economy, convenience, fairness,

and comity” counsel against the exercise of supplemental

jurisdiction.    Catzin v. Thank You & Good Luck Corp., 899 F.3d

77, 85 (2d Cir. 2018) (citation omitted).

     In weighing these factors, the district court is aided
     by the Supreme Court’s additional guidance in
     [Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343
     (1988),] that in the usual case in which all federal-

                                   16
     Case 1:19-cv-01671-DLC Document 53 Filed 04/01/21 Page 17 of 17




     law claims are eliminated before trial, the balance of
     factors will point toward declining to exercise
     jurisdiction over the remaining state-law claims.

Kolari v. New York-Presbyterian Hosp., 455 F.3d 118, 122 (2d

Cir. 2006).

     The federal claims in this matter have all been resolved,

and judicial economy and comity therefore weigh in favor of the

dismissal of this action.     The defendant has urged the Court not

to exercise supplemental jurisdiction over the plaintiff’s state

law claims, and the plaintiff has not argued to the contrary.

Accordingly, the Court declines to exercise supplemental

jurisdiction over the plaintiff’s state law claims.

                              Conclusion

     The defendant’s September 25, 2020 motion for summary

judgment on the plaintiff’s Title VII claims is granted.          The

Court declines to exercise supplemental jurisdiction over the

state law claims.   The Clerk of Court is directed to enter

judgment for the defendant on the complaint’s federal claims and

close the case.

Dated:    New York, New York
          April 1, 2021


                                 __________________________________
                                            DENISE COTE
                                    United States District Judge




                                   17
